                                                                                                                                                     about:blank
              Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 1 of 22 Page ID #9


                                           CIRCUIT COURT FOR THE 20TH JUDICIAL CIRCUIT
         State of Illinois
         County of St. Clair    )
                                    S.S.
                                                                               Case Number
                                                                                                               19L0590
                                                                               Amount Claimed

          Leslie Dippel
                                                                             BESTDRIVE, LLC
                                                                             and
                                                                       Vs    Joshua L. 'Cranford

                                                        Plaintiff(s)                                                                Defendant(s)



            Classification Prefix                     Code                Nature of 'Action                                     Code
                                                                            TO THE      SHERIFF: SERVE THIS DEFENDANTAT.
            Pitf. Atty.Shaun M. Lieser               03(0879                  NAME Bestthive,         LLC
            Address 1034 S. Brentwood Blvd. PH-1C
            CityaaLit Louis. MO 63117             Phonc878-3200
            Add. Pltf. Atty.                         Code                     ADDRESS120 5. Central Avenue
                                                 SUMMONS COPY
                   To the above named defendant(s)                             CITY & STATE         Clayton, Missouri 63105



           n       A. You are hereby summoned and required to appear before this court at
            (court location)                                                             at                   M. On               20
            to answer the complaint in this case, a copy of which is hereto attached. If you fail to do so, a judgment by default may
            be taken against you for the relief asked in the complaint.


                   B. You are summoned and required to file an answer to the complaint in this case, a copy of which is hereto
            attac ad, or otherwise file your appearance, in the office of the clerk of this court within 90 days after service of this
            summons, exclusive of the day of service. If you fail to do so, judgment of decree by default may be taken against you
            for the relief prayed in the complaint




                    TO THE OFFICER:
                    This summons must be returned by the officer or other person to whom it was given for service, with
            indorsement thereon of service and fees if any, immediately. after service. In the event that paragraph A of this
            summons is applicable this summons may not be served less than three days before the day of appearance. If service
            cannot be made, this summons shall be returned so indorsed.
                       This summons may not be served later than 30 days after its date.                        edgefki(:.

                                                                                                                 9/17/2019
                                                                  WIT.NESS.                                                 20
                                                                                                          /s/VIBTITMECIFEIFian

                                                                                              Clerk of Court     -
                    SEAL                                          BY DEPUTY:


                                                                            DATE OF SERVICE:                                        20
                                                                            fro be Inserted by °Meer on copy left with defends nt
                                                                                               or other person)




1 of 2                                                                                                                                      9/18/2019, 11:19   AM
                                                                                                                                   about:blank
          Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 2 of 22 Page ID #10




              I certify that I served this summons on defendants as follows:

         (a)— (Individual defendants — personal):
             By leaving a copy of the summons and a copy of the complaint with each individual defendant personally as follows:

                            Name of defendant                                                Date of service




                                                  (b) • (Individual defendants - abode):
             By leaving a copy of the summons and a copy of the complaint at the usual place of abode of each individual
         defendant with a person of his family, of the age of 13 years or upwards, informing that person of the contents of the
         summons, and also by sending a copy of the summons and of the complaint in a sealed envelope with postage fully
         prepaid, addressed to each individual defendant at his usual place of abode, as follows:
                   Name of                      Person with                    Date of                         Date of
                  defendant                      whom left                     service• ,                      mailing




                                                  (c) - Corporation defendants):
             By leaving a copy of the summons and a copy of the complaint with the registered agent office, or agent of each
         defendant corporation as follows:
                                                               Registered agent,                           Date of
                Defendant corporation         ' ''•             officer or agent                            service




         (d) - (Other service):

                         SHERIFFS FEES
                                                                                        , Sheriff of                     County
          Service and return                                                                            , Deputy
          Miles
          Total
                                                                                                                   -


          Sheriff of'-                          ' County




2 of 2                                                                                                                     9/18/2019, 11:19 AM
                                                                                                                                    about:blank
          Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 3 of 22 Page ID #11


                                                                                                             Electronically Filed
                                                                                                               Kahalah A. Clay
                                                                                                                    Circuit Clerk
                                                                                                               ANDREW KATZ
                                                                                                                        19L0590
                                                                                                                St. Clair County
                                                1E4 THE CIRCUIT COURT OF                                    611912019 10:34 AM
                                               ST. CLAIR COUNTY, ILLINOIS                                               6227554


              LESLIE DIPPEL,                                  )
                                                              )
                      Plaintiff,                              )
                                                              )                  .191_0590
              V.                                              )       Case No:
                                                              )
              BESTDRIVE, LLC and                              )
              JOSHUA L. CRANFORD,                             )
                                                              )
                      Defendants.                             )

                                                          COMPLAINT

                      Now comes the Plaintiff, LESLIE DIPPEL, by and through the undersigned attorneys,

              LIESER LAW FIRM, LLC and KEEFE, KEEFE & UNSELL, P.C., and in support of her cause

              of action against Defendants, BESTDRIVE, LLC and JOSHUA CRANFORD, states as follows:

                                                 GENERAL ALLEGATIONS

                      I.      Plaintiff, Leslie 'Dippel (hereinafter "Plaintiff'), is an individual, resident and

              citizen of the State of Illinois residing in St. Clair County, Illinois.

                      2.      At all times material hereto, Defendant, BestDrive, LLC, (hereinafter "BestDrive"),

              was a Delaware Corporation doing business in Illinois and may be served through its registered

              agent, CT Corporation, at 120 South Central Avenue, Clayton, MO 63105.

                      3.      BestDrive does business in and within St. Clair County, Illinois.

                      4.      Defendant, Joshua Cranford (hereinafter "Cranford"), is an individual, resident, and

              citizen of the State of Illinois and can be served at 219 Pear Street, Du Quoin, Illinois 62832.

                      5.      That venue is proper with this Court.

                      6.      Defendant BestDrive leased the 2014 Ford Tire Truck Series Truck (hereinafter

              "Ford Tire Truck") that its employee, Cranford, was operating at the time of the collision.


                                                                  1




1474'20                                                                                                                9/18/2019, 11:20 AM
                                                                                                                              about:blank
          Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 4 of 22 Page ID #12




                     7.      At all times relevant herein and at the time of this crash, BestDrive was acting

              individually and through its drivers, agents, servants, and/or employees, each of whom were acting

              within the course and scope of their employment with BestDrive.

                     8.      At all times relevant herein and at the time of this crash, Cranford was

              operating the Ford Tire Truck in the course and scope of his employment with BestDrive.

                     9.      Upon information and belief, as of October 9,2018 and at the time of the collision

              referenced in this complaint, Defendant BestDrive was not registered with the Federal Motor

              Carrier Safety Administration as an interstate commercial motor carrier.

                      10.    Upon information and belief, as of October 9, 2018 and at the time of the collision

              referenced in this complaint, Defendant BestDrive was not registered with and did not obtain

              operating authority within the State of Illinois.

                       1.    Upon information and belief, as of October 9,2018 and at the time of the collision

              referenced in this complaint, Defendant BestDrive did not have authority to operate as an interstate

              commercial motor carrier.

                      12.    At all times relevant herein and at the time of this crash, Defendant BestDrive was

              a commercial motor carrier engaged in interstate commerce, transporting goods for hire throughout

              the United States, and specifically the states of Missouri and Illinois.

                      13.    At all times relevant herein and at the time of this crash, Defendant BestDrive was

              acting individually and through its drivers, agents, servants, joint ventures, and/or employees, each

              of whom were acting within the course and scope of their employment with Defendant BestDrive.

                      14.     At all times relevant herein and at the time of this crash, Defendant Cranford was

              operating the Ford Tire Truck in the course and scope of his employment and agency with

              Defendant BestDrive.



                                                                  2




2 of 20                                                                                                               9/18/2019, 11:20 AM
                                                                                                                              about:blank
          Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 5 of 22 Page ID #13




                     15.      Defendant BestDrive is liable for all acts and omissions of Defendant Cranford

              while he/it was operating within course and scope of employment and/or agency, under the

              doctrine of respondeat superior.

                     16.      Defendant BestDrive, and its agents, servants, employees, and drivers, including

              Defendant Cranford, at all relevant times set forth herein, were subject to the rules and regulations

              contained and set forth in Title 49, Code of Federal Regulations (Federal Motor Carrier Safety

              Regulations).

                     17.      In its relevant parts, the Motor Carrier Safety Regulations define "Motor Carrier"

              as a for-hire motor carrier or a private motor carrier; including a motor carrier's agents, officers

              and representatives, as well as employees responsible for hiring, supervising, training, assigning,

              or dispatching of drivers and employees concerned with the installation, inspection, and

              maintenance of motor vehicle equipment and/or accessories; this definition includes the term

              "employer." 49 C.F.R. §390.5.

                     18.      In its relevant parts, the Motor Carrier Safety Regulations define an "Employee" as

              any individual, other than an employer, who is employed by an employer and who, in the course

              of his or her employment directly, affects commercial motor vehicle safety. "Employee" includes

              a driver of a commercial motor vehicle (including an independent contractor while in the course

              of operating a commercial motor vehicle). 49 C.F.R. §390.5.

                     19.      At all times relevant to this case, Defendant Cranford was a driver of the Ford Tire

              Truck, a commercial motor vehicle, and therefore, an "employee," as defined by the Motor Carrier

              Safety Regulations.

                     20.      In its relevant parts, the Motor Carrier Safety Regulations define "Motor Vehicle"

              as any vehicle, machine, tractor, trailer, or semi-trailer propelled or drawn by mechanical power


                                                               3




3 of 20                                                                                                               9/18/2019, 11:20 AM
                                                                                                                             about:blank
          Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 6 of 22 Page ID #14




              and used upon the highways in the transportation of passengers or property, or any combination

              thereof determined by the Federal Motor Carrier Safety Administration. 49 C.F.R. §390.5.

                     21.      At all times relevant to this case, the Ford Tire Truck driven by Defendant Cranford

              was a vehicle and therefore, a "motor vehicle," as defined by the Motor Carrier Safety Regulations.

                     22.      In its relevant parts, the Motor Carrier Safety Regulations define an "Employer" as

              any person engaged in a business affecting interstate commerce that owns or leases a commercial

              motor vehicle in connection with that business or assigns employees to operate it. 49 C.F.R.

              §390.5.

                     23.      At all times relevant to this case, Defendant BestDrive was an "employer," as

              defined by the Motor Carrier Safety Regulations.

                     24.      In its relevant parts, the Motor Carrier Safety Regulations define a "Commercial

              Motor Vehicle" as any self-propelled or towed motor vehicle used on a highway in interstate

              commerce to transport passengers or property when the vehicle has a gross vehicle weight rating

              or gross combination weight rating, or gross vehicle weight or gross combination weight, of 10,001

              pounds or more. 49 C.F.R. §390.5.

                        25.   At the time of this incident and at all times herein mentioned, the Ford Tire Truck

              Defendant Cranford was operating was a "commercial motor vehicle" as defined by the Motor

              Carrier Safety Regulations.

                        26.   At the time of this incident and at all times herein mentioned, Defendant Cranford

              was operating the Ford Tire Truck as a driver for Defendant BestDrive.

                        27.   On or about October 9, 2018, at approximately 3:59 p.m., Plaintiff was operating a

              2009 Toyota on Interstate 70 heading eastbound.

                        28.   At that time and place, Jovan Warren was driving a 2017 Kia Passenger behind

              Plaintiff and traveling eastbound.
                                                               4




4 of 20                                                                                                              9/18/2019, 11:20 AM
                                                                                                                              about:blank
          Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 7 of 22 Page ID #15




                      29.     At that time and place, Defendant Cranford was operating the Ford Tire Truck

              behind Jovan Warren and Plaintiff and traveling eastbound.

                      30.     At the time and place stated above, Defendant Cranford caused BestDrive's Ford

              Tire Truck to strike the rear ofJovan Warren's vehicle.

                      31.     At that time and place, Defendant Cranford caused BestDrive's Ford Tire Truck to

              strike Plaintiff's vehicle.

                      32.     Following the collision, Defendant Cranford was charged pursuant to 625 ILCS

              5/11-601(a) for failure to reduce speed to avoid an accident.

                      33.     At the time and place stated above, Highway 1-70 was an open thoroughfare and

              public roadway in the State of Illinois.

                      34.     Plaintiff suffered and continues to suffer permanent and disabling injuries as a

              direct and proximate result of this incident.

                      35.     The negligence of Defendants BestDrive and Cranford, directly and proximately,

              caused or contributed to cause injury to Plaintiff Leslie Dippel, which includes severe injuries to

              her neck, back, spine, ribs, shoulders, and internal organs.

                      36.     As a direct and proximate result of this crash and the direct and proximate result of

              the negligence of Defendants BestDrive and Cranford, Plaintiff has incurred medical bills.

                      37.     As a direct and proximate result of this crash and the direct and proximate result of

              the negligence of Defendants BestDrive and Cranford, Plaintiff will likely incur additional medical

              bills in the future.

                      38.     As a direct and proximate result of this crash and the direct and proximate result of

              the negligence of Defendants BestDrive and Cranford, Plaintiff has suffered lost wages.

                      39.     As a direct and proximate result of this crash and the direct and proximate result of

              the negligence of Defendants BestDrive and Cranford, Plaintiff will suffer lost wages in the future.
                                                                5




5 of 20                                                                                                               9/18/2019, 11:20 AM
                                                                                                                            about:blank
          Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 8 of 22 Page ID #16




                                                 COUNT I — LESLIE DIPPEL
                                   NEGLIGENCE AGAINST DEFENDANT CRANFORD

                     COMES NOW Plaintiff and repeats, incorporates, and re-alleges each and every

              paragraph and sub-paragraph set forth above as if they were set forth herein at length- against

              Defendant Cranford and further states:

                     40.      At the time of this crash, Defendant Cranford negligently operated the Ford Tire

              Track that caused this incident on the above stated date and time by:

                             a)       Driving too fast for conditions in violation of 625 ILCS 5/11-601(a);

                              b)      Failing to reduce speed to avoid a collision in violation of 625 ILCS 5/11-
                                      601(a);
                              c)      Failing to keep a proper lookout;

                              d)     Failing to take proper remedial action which could have
                                     avoided this collision or minimized the impact;

                              e)     Operating the Ford Tire Truck without adequate training
                                     and experience;

                              0       Operating the Ford Tire Truck when not properly qualified to do so;

                                      Driving while tired and/or fatigued;

                              i)      Driving while under the unsafe side-effects of prescription medication;

                                      Driving overly aggressive; and

                              m)      Failing to stop his Ford Tire Truck, slacken his speed, swerve or sound a
                                      warning in an attempt to avoid colliding with Plaintiff's vehicle, when he
                                      could and should have done in so in the exercise of the highest degree of
                                      reasonable care.

                     41.      At least one of the negligent acts or omissions by Defendant Cranford, as described

              in the above paragraphs and the below paragraphs, was a direct and proximate cause of the crash

              in question and the resulting injuries to Plaintiff.


                                                                 6




6 of 20                                                                                                             9/18/2019, 11:20 AM
                                                                                                                             about:blank
          Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 9 of 22 Page ID #17




                     42.     As a direct and proximate result of the negligence of Defendant Cranford, Plaintiff

              was seriously injured as described herein and has sustained damages, pain and suffering and will

              sustain damages, pain and suffering in the future.

                     43.     Defendant Cranford knew or should have known that his conduct as described

              herein created a high degree of probability of injury.

                     WHEREFORE Plaintiff prays for judgment against Defendant Cranford in a sum in

              excess of Fifty Thousand Dollars ($50,000) exclusive of costs and interest, as is fair and

              reasonable to compensate plaintiff for her injuries, and for such other relief this Court deems just

              and proper under the circumstances.

                                               COUNT H — LESLIE DIPPEL
                STATUTORY EMPLOYMENT/LOGO/LEASE LIABILITY AGAINST DEFENDANT
                                                     BESTDRIVE. LLC
                     COMES NOW Plaintiff and repeats, incorporates, and re-alleges each and every

              paragraph and sub-paragraph set forth above as if they were set forth herein at length against

              Defendant BestDrive, LLC ("Defendant BestDrive") and further states:

                     44.     Based upon all aforementioned allegations, Defendant BestDrive, LLC is

              vicariously liable for the negligence of Defendant Cranford based upon the doctrines of statutory

              employment, logo, and/or lease liability.

                     WHEREFORE Plaintiff prays for judgment against Defendant BestDrive in a sum in

              excess of Fifty Thousand Dollars ($50,000) exclusive of costs and interest, as is fair and

              reasonable to compensate plaintiff for his injuries, and for such other relief this Court deems just

              and proper under the circumstances.




                                                               7




7 of 20                                                                                                              9/18/2019, 11:20 AM
                                                                                                                              about:blank
          Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 10 of 22 Page ID #18




                                                COUNT III — LESLIE DIPPEL
                           VICARIOUS LIABILITY AGAINST DEFENDANT BESTDRIVE, LLC
                      COMES NOW Plaintiff and repeats, incorporates, and re-alleges each and every

               paragraph and sub-paragraph set forth above as if they were set forth herein at length against

               Defendant BestDrive, LLC and further states:

                      45.       At all times relevant, Defendant Cranford was acting in the course and scope of his

               agency and/or employment with Defendant BestDrive, LLC.

                      46.       Based upon the prior allegations, Defendant BestDrive, LLC is vicariously liable

               for the negligence of Defendant Cranford based upon the doctrines of agency and respondeat

               superior.

                      WHEREFORE Plaintiff prays for judgment against Defendant BestDrive, LLC in a sum

               in excess of Fifty Thousand Dollars ($50,000) exclusive of costs and interest, as is fair and

               reasonable to compensate plaintiff for his injuries, and for such other relief this Court deems just

               and proper under the circumstances.

                                                 COUNT IV — LESLIE DIPPEL
                     INDEPENDENT NEGLIGENCE AGAINST DEFENDANT BESTDRIVE, LLC

                      COMES NOW Plaintiff and repeats, incorporates, and re-alleges each and every

               paragraph and sub-paragraph set forth above as if they were set forth herein and further states:

                      47.       At all times relevant, Defendant BestDrive, LLC was operating as an interstate

               motor carrier.

                      48.       Throughout its existence, Defendant BestDrive, LLC has, or should have been,

               aware of the existence of the Federal Motor Carrier Safety Regulations.

                      49.       As an interstate motor carrier, Defendant BestDrive, LLC has a duty, to follow and

                                                                 8




8 of 20                                                                                                               9/1812019, 11:20 AM
                                                                                                                                about:blank
          Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 11 of 22 Page ID #19




               comply with the Federal Motor Carrier Safety Regulations.

                      50.      The various safety regulations included within Parts 390— 397, of which Defendant

               BestDrive, LLC had a duty to follow, include, but are not limited to, the following:

                            a. Defendant BestDrive, LLC had an independent duty to require observance by its

                               drivers of any duty or prohibition imposed upon the drivers by the Federal Motor

                               Carrier Safety Regulations. 49 C.F.R. §390.11;

                            b. Defendant BestDrive, LLC had a duty to not require or permit a driver, including

                               Defendant Cranford, to operate a commercial motor vehicle, while the driver's

                               ability or alertness is so impaired, or so likely to become impaired, through fatigue,

                               illness, or any other cause, as to make it unsafe for him/her to begin or continue to

                               operate the commercial motor vehicle. 49 C.F.R. §392.3;

                            c. Defendant BestDrive, LLC had a duty to not allow or permit a driver, including

                               Defendant Cranford, to operate a commercial motor vehicle unless that person is

                               qualified to drive a commercial motor vehicle. 49 C.F.R. §391.11.;

                            d. Defendant BestDrive, LLC had an independent duty not to aid, abet, encourage or

                               require any of its employees to violate the safety regulations contained within

                               Chapter 390. 490 C.F.R. §390.13;

                            e. Defendant BestDrive, LLC had an independent duty to prohibit its employees from

                               driving a commercial vehicle unless the employee had first completed and

                               furnished to Defendant BestDrive, LLC an application for employment that meets

                               the requirements as set forth in 49 C.F.R. §391.21(b);

                            f. Defendant BestDrive, LLC had an independent duty to make investigations and

                                                                 9




9 of 20                                                                                                                 9/18/2019, 11:20 AM
                                                                                                                            aboutbIank
           Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 12 of 22 Page ID #20




                          inquiries with respect to each driver it employs and to do so in the manner

                          prescribed in 49 C.F.R. §391.23;


                       g. Defendant BestDrive, LLC had an independent duty to obtain the motor vehicle

                          record of every driver it employs, including Defendant Cranford, at least once every

                          twelve months in determine whether that driver continues to meet the minimum

                          requirements for safe driving or is disqualified to drive a commercial motor vehicle.

                          49 C.F.R. §391.25;

                       h. Defendant BestDrive, LLC had an independent duty require each of its drivers,

                          including Defendant Cranford, to furnish it with a list of all violations of motor

                          vehicle traffic laws and ordinances of which he/she has been convicted in the

                          preceding 12 months. 49 C.F.R. §391.27;

                       i. Defendant BestDrive, LLC had an independent duty to prohibit its employees,

                          including Defendant Cranford, from driving until the driver had successfully

                          completed a road test and been issued a certificate of driver's road test. 40. C.F.R.

                          §391.31;

                          Defendant BestDrive, LLC had an independent duty to ensure that its drivers,

                          including Defendant Cranford, were physically qualified to operate a commercial

                          motor vehicle and that its drivers had undergone the necessary examinations in the

                          required timefrarnes as set forth within the Federal Motor Carrier Safety

                          Regulations. 40 C.F.R. §391 — Subpart E; and

                       k. Defendant BestDrive, LLC had an independent duty to inspect, repair, and

                          maintain, all of the motor vehicles subject to its control, including the motor vehicle


                                                             l0




10 of 20                                                                                                            9/18/2019, 11:20 AM
                                                                                                                              about:blank
           Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 13 of 22 Page ID #21




                               operated by Defendant Cranford on the day of the aforementioned crash, and to

                               ensure that the motor vehicle and all of its parts and accessories were in proper

                               operating condition at all times, including at the time of the aforementioned crash.

                               40 C.F.R. §396.3.

                       51.     That Defendant BestDrive, LLC had a duty to comply with the Federal Motor

                Carrier Safety Regulations including, but not limited to, the specific aforementioned regulations.

                       52.     That it is customary standard in the motor carrier industry to have in place an

                adequate safety program administered by competent and adequately trained safety personnel to

                ensure that the motor carrier and its drivers are adhering to the Federal Motor Carrier Safety

                Regulations, including but not limited the specifically aforementioned regulations.

                       53.     That, at all times prior to the aforementioned collision, Defendant BestDrive, LLC

                failed to have in place an adequate safety program.

                       54.     As a result of its inadequate and/or inexistent safety program, Defendant BestDrive,

                LLC violated numerous Federal Motor Carrier Safety Regulations-including, but not limited to the

                specifically aforementioned regulations prior to the aforementioned collision involving Plaintiff.

                       55.     As a result of its inadequate and/or inexistent safety program, Defendant BestDrive,

                LLC allowed its drivers, including Defendant Cranford, to violate numerous Federal Motor Carrier

                Safety Regulations including, but not limited to the specifically aforementioned regulations prior

                to the aforementioned collision involving Plaintiff.

                       56.     That Defendant BestDrive's violation of numerous Federal Motor Carrier Safety

                Regulations, including the specifically aforementioned regulations created a danger to the health,

                welfare, and safety of the motoring public, including Plaintiff.

                       57.     Defendant BestDrive, LLC was thereby negligent in that it failed to implement an

                adequate safety program and it violated numerous Federal Motor Carrier Safety Regulations,
                                                            11




11 of 20                                                                                                              9/18/2019, 11:20 AM
                                                                                                                               about:blank
           Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 14 of 22 Page ID #22




                including but not limited to the specifically aforementioned regulations.

                        58.       Defendant BestDrive, LLC was thereby negligent in that it failed to implement an

                adequate safety program and it failed to ensure that its agents, employees and drivers, including

                Defendant Cranford, complied with the Federal Motor Carrier Safety Regulations, including but

                not limited to the specifically aforementioned regulations.

                        59.       As a direct and proximate result of the independent negligence of Defendant

                BestDrive, Plaintiff was injured and sustained damages and will continue to be damaged in the

                manners previously described in this Complaint.

                        60.       Defendant BestDrive, LLC knew or had information from which they, in the

                exercise of ordinary care, could have known that such conduct as described herein created a high

                degree of probability of injury to the motoring public such as Plaintiff.

                        61.       Defendant BestDrive's reckless and intentional behavior, and their complete

                indifference and conscious disregard for the safety of the motoring public, directly and proximately

                caused the wreck and the resulting injuries to Plaintiff described herein.

                        WHEREFORE Plaintiff prays for judgment against Defendant BestDrive, LLC in a sum

                in excess of Fifty Thousand Dollars ($50,000) exclusive of costs and interest, as is fair and

                reasonable to compensate plaintiff for his injuries, and for such other relief this Court deems just

                and proper under the circumstances.

                                                  COUNT V — LESLIE DIPPEL
                  DIRECT NEGLIGENCE AGAINST DEFENDANT BESTDRIVE. LLC BASED UPON
                                               NEGLIGENT HIRING/RETENTION

                        COMES NOW Plaintiff and repeats, incorporates, and re-alleges each and every

                paragraph and sub-paragraph set forth above as if they were fully incorporated in this count and

                further states:
                                                                 12




12 of 20                                                                                                               9/18/2019, 11:20 AM
                                                                                                                                about:blank
           Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 15 of 22 Page ID #23




                       62.     At all times prior to the aforementioned collision, Defendant BestDrive, LLC had

                a duty, imposed by law and regulation, to diligently and adequately screen potential drivers to the

                extent mandated by the Federal Motor Carrier Safety Regulations.

                       63.     Such duties include, but are not limited to:

                               a)       To obtain a completed employment application before permitting an agent,

                       servant, and/or employee drive its commercial motor vehicle. 49 C.F.R. §391.21;

                               b)       To investigate the agents, servants, and/or employee's driver's employment

                       record during the preceding three years by all reasonable means. 49 C.F.R. §§391.23(a)(2),

                       391.23(c);

                               c)       To inquire into the agent's, servant's, and/or employee's driving record

                       within 30 days after employment begins. 49 C.F.R. §391.23(a);

                               d)       To require a successfully completed road test before commencing

                       employment, and permitting the applicant, agent, servant, and/or employee to drive a

                       commercial motor vehicle. 49 C.F.R. §391.31(a);

                               e)       To investigate the driver's safety performance history with Department of

                       Transportation regulated employer during the preceding three years. 49 C.F.R. §391.23(2);

                               0        Ensure that its driver was physically qualified to operate a commercial

                       motor vehicle and had a valid and current DOT medical examiner's certificate. 49 C.F.R.

                       §391.41; and

                               g)       Ensure that its driver had no current diagnosis of high blood pressure likely

                       to interfere with the ability to operate a commercial motor vehicle safely. 49 C.F.R.

                       §391.41(b)(6).

                       64.     Defendant BestDrive, LLC had a duty to comply with all of the above and below

                listed Laws, Federal Regulations, Codes, and/or Missouri Statutes and/or Illinois statutes, so as to
                                                                 13




13 of 20                                                                                                                9/18/2019, 11:20 AM
                                                                                                                               about:blank
           Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 16 of 22 Page ID #24




                protect the general public, including the Plaintiff, from the unsafe operation of commercial motor

                vehicles by its drivers.

                       65.     Defendant Cranford was unqualified to operate a commercial motor vehicle due to

                his driving history, inexperience, lack of skill, lack of training, and lack of knowledge.

                        66.     That, because of Defendant Cranford's aforementioned inadequacies, Defendant

                BestDrive, LLC should not have hired him to operate a commercial motor vehicle.

                        67.     That Defendant BestDrive, LLC knew, or through the exercise of ordinary care

                should have known that Defendant Cranford was unqualified to safely operate a commercial motor

                vehicle.

                        68.     That by failing to properly and adequately screen and investigate its drivers,

                including Defendant Cranford, before and during employment, Defendant BestDrive, LLC

                violated numerous Federal Motor Carrier Safety Regulations, including but not limited to those

                specifically identified in this count.

                        69.     Had Defendant BestDrive, LLC obeyed the Federal Motor Carrier Safety

                Regulations, including but not limited to those specifically identified in this count, it could have

                learned that Defendant Cranford was unqualified to safely operate a commercial motor vehicle.

                        70.     Defendant Cranford's negligent actions on the day of the collision with Plaintiff

                were consistent with, related to, and a product of his aforementioned inadequacies in operating a

                commercial motor vehicle.

                        71.     Defendant BestDrive's actions and omissions in hiring Defendant Cranford,

                including their violations of the Federal Motor Carrier Safety Regulations, was the proximate

                cause of the injuries and damages sustained by Plaintiff resulting from the aforementioned motor

                vehicle collision.

                        72.     Defendant BestDrive's actions and omissions in hiring Defendant Cranford,
                                                                 14




14 of 20                                                                                                               9/18/2019, 11:20 AM
                                                                                                                               about:blank
           Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 17 of 22 Page ID #25




                including their violations of the Federal Motor Carrier Safety Regulations were willful, wanton,

                and reckless, and demonstrated a complete indifference and conscious disregard for the law and

                for the safety of others, including Plaintiff.

                        WHEREFORE Plaintiff prays for judgment against Defendant BestDrive, LLC in a sum

                in excess of Fifty Thousand Dollars ($50,000) exclusive of costs and interest, as is fair and

                reasonable to compensate plaintiff for his injuries, and for such other relief this Court deems just

                and proper under the circumstances.

                                                  COUNT VI— LESLIE DIPPEL
                  DIRECT NEGLIGENCE AGAINST DEFENDANT BESTDRIVE. LLC BASED UPON
                                                     NEGLIGENT TRAINING

                        COMES NOW Plaintiff and repeats, incorporates, and re-alleges each and every

                paragraph and sub-paragraph set forth above as if they were fully incorporated in this count and

                further states:

                        73.       Defendant BestDrive, LLC owed the general public, including Plaintiff, a duty to

                properly train its drivers, including Defendant Cranford, on the safe operation of a commercial

                motor vehicle.

                        74.       Defendant BestDrive, LLC failed to properly instruct Defendant Cranford on the

                safe operation of a commercial motor vehicle.

                        75.       Defendant BestDrive, LLC owed the general public, including Plaintiff, a duty to

                properly train its drivers, including Defendant Cranford, on the safety regulations set forth in the

                Federal Motor Carrier Safety Regulations.

                        76.       At all times prior to the aforementioned collision, Defendant BestDrive, LLC had

                a duty, imposed by taw and regulation, to diligently and adequately screen potential drivers to the


                                                                 15




15 of 20                                                                                                               9/18/2019, 11:20 AM
                                                                                                                             about:bIank
        Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 18 of 22 Page ID #26




             extent mandated by the Federal Motor Carrier Safety Regulations.

                      77.    Such duties include, but are not limited to:

                             a)      To require and verify that its drivers pass a knowledge and skills test as

                      prescribed by the Federal Motor Carrier Safety Regulations. 49 C.F.R. §380.109 and 49

                      C.F.R. §380.509;

                             b)      To train its drivers on the Federal Motor Carrier Safety Regulations

                      pertaining to medical certification, medical examination procedures, general qualifications,

                      responsibilities, and disqualifications. 49 C.F.R. §380.503;

                             c)      To ensure that its drivers have been properly trained and to show proof

                      of that training with a training certificate. 49 C.F.R. §380.505;

                      78.    Defendant BestDrive, LLC had a duty to properly instruct its drivers, including

             Defendant Cranford on the rules as regulations as contained in Part 392 of the Federal Motor

             Carrier Safety Regulations which pertain to the safe operation of a commercial motor vehicle.

                      79.    Defendant BestDrive, LLC failed to properly instruct Defendant Cranford on

             the Federal Motor Carrier Safety Regulations, including those specifically referenced in this

             count.

                      80.    Defendant BestDrive, LLC owed the general public, including Plaintiff, a duty

             to provide ongoing safety courses to its drivers, including Defendant Cranford.

                      81.    Defendant BestDrive, LLC failed to provide adequate continuing safety courses

             to Defendant Cranford.

                      82.    Defendant BestDrive, LLC had a duty to comply with all of the above and below

             listed duties, so as to protect the general public, including the Plaintiff, from the unsafe

             operation of commercial motor vehicles by its drivers.

                      83.    Defendant BestDrive, LLC breached its duty to the general public, including the
                                                           16




of 20                                                                                                                9/18/2019, 11:20 AM
                                                                                                                             about:blank
           Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 19 of 22 Page ID #27




                Plaintiff, by its failing to properly train Defendant Cranford, Defendant BestDrive's

                commercial motor vehicle driver, who was unqualified, incompetent and should not have been

                permitted to operate a commercial motor vehicle.

                       84.     Based on Defendant Cranford's driving history, inadequate experience, and

                training, Defendant BestDrive, LLC knew or had information from which defendant, in the

                exercise of ordinary care, should have known, that its driver operating its vehicle created a high

                degree of probability of injury to other persons operating or traveling in motor vehicles on

                public roads, streets and highways.

                       85.     That Defendant BestDrive, LLC was negligent in failing to properly train its

                drivers, including Defendant Cranford, on the safe operation of a commercial motor vehicle

                and the Federal Motor Carrier Safety Regulations.

                       86.     That Defendant BestDrive, LLC was negligent in failing to provide continuing

                education on the safe operation of a commercial motor vehicle and on the Federal Motor Carrier

                Safety Regulations.

                       87.     That Defendant Cranford's aforementioned negligent actions and/or inactions

                were consistent with the fact that Defendant BestDrive, LLC failed to properly train him in the

                safe operation of a commercial motor vehicle and/or the adherence to the Federal Motor Carrier

                Safety Regulations.

                       88.     These actions and omissions of Defendant BestDrive, LLC relating to this crash

                were willful, wanton, and reckless, and demonstrated a complete indifference and conscious

                disregard for the law and for the safety of others, including Plaintiff.

                       89.     Plaintiffs injuries were directly and proximately caused by Defendant

                BestDrive's breach of and failure to comply with its duty to properly train Defendant Cranford,

                its commercial motor vehicle driver.
                                                                  17




17 of 20                                                                                                             9/18/2019, 11:20 AM
                                                                                                                               about:blank
           Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 20 of 22 Page ID #28




                        WHEREFORE Plaintiff prays for judgment against Defendant BestDrive, LLC in a sum

                in excess of Fifty Thousand Dollars ($50,000) exclusive of costs and interest, as is fair and

                reasonable to compensate plaintiff for his injuries, and for such other relief this Court deems just

                and proper under the circumstances.

                                                 COUNT VIII— LESLIE DIPPEL
                  DIRECT NEGLIGENCE AGAINST DEFENDANT BESTDRIVE, LLC BASED UPON
                                                   NEGLIGENT SUPERVISION

                        COMES NOW Plaintiff and repeats, incorporates, and re-alleges each and every

                paragraph and sub-paragraph set forth above as if they were fully incorporated in this count and

                further states:


                        90.       Defendant BestDrive, LLC owed the general public, including Plaintiff, a duty to

                continuously evaluate its drivers' performance, including through supervision, and to discharge

                an incompetent or unsafe driver before he/she injured the public or property.

                        91.       Defendant BestDrive, LLC had a duty to not require or permit a driver, including

                Defendant Cranford, to operate a commercial motor vehicle, while the driver's ability or

                alertness is so impaired, or so likely to become impaired, through fatigue, illness, or any other

                cause, as to make it unsafe for him/her to begin or continue to operate the commercial motor

                vehicle. 49 C.F.R. §392.3.

                        92.       Defendant BestDrive, LLC had a duty to inquire into the motor vehicle record of

                its drivers and give "great weight" to violations such as speeding or reckless driving. 49 C.F.R.

                §391.25.

                        93.       Defendant BestDrive, LLC had a duty to ensure that its drivers were continuously

                physically qualified to safely operate a Ford Tire Truck. 49 C.F.R. §391.41, 391.43.

                        94.       Defendant BestDrive, LLC had a duty to maintain a driver qualification file for
                                                               18




18 of 20                                                                                                               9/18/2019, 11:20 AM
                                                                                                                            about:blank
          Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 21 of 22 Page ID #29




               each driver it employs. 49 C.F.R. §391.51

                      95.     Defendant BestDrive, LLC had a duty to maintain a driver investigation history

               file for each driver it employs. 49 C.F.R. §391.53.

                      96.     Defendant BestDrive, LLC had a duty to not allow or permit its on-duty drivers

               to be possession of drugs as listed in 49 C.F.R. §392.4(a).

                      97.     Defendant BestDrive, LLC had a &Ay to not schedule a run, nor permit, nor

               require the operation of any commercial motor vehicle between points in such a period of time

               as would necessitate the commercial vehicle being operated at speeds greater than those

               prescribed by law. 49 C.F.R. §392.6.

                      98.     Defendant BestDrive, LLC had a duty to comply with all of the above and below

               listed duties, Rules, Regulations and codes, so as to protect the general public, including the

               Plaintiff Leslie Dippel, from the unsafe operation of commercial motor vehicles by its drivers.

                      99.     Defendant BestDrive, LLC breached its above listing duties to the general public,

               including the Plaintiff, by its failing to properly supervise Defendant Cranford, Defendant

               BestDrive's commercial motor vehicle driver, who was unqualified, incompetent and should

               have been discharged prior to this crash.

                       100.   Based on Defendant Cranford's driving history, lack of supervision and

               continued retention by his employer, Defendant BestDrive, LLC knew or had information from

               which defendant, in the exercise of ordinary care, should have known, that its driver operating

               its vehicle created a high degree of probability of injury to other persons operating or traveling

               in motor vehicles on public roads, streets and highways.

                       101.   These actions and omissions of Defendant BestDrive, LLC relating to this crash

               were willful, wanton, and reckless, and demonstrated a complete indifference and conscious

               disregard for the law and for the safety of others, including Plaintiff.
                                                                 19




19 of20                                                                                                             9/18/2019, 11:20 AM
                                                                                                                                  about:blank
           Case 3:19-cv-01135-NJR Document 1-1 Filed 10/18/19 Page 22 of 22 Page ID #30




                       102. Plaintiffs injuries were directly and proximately caused by Defendant

                BestDrive's breach of and failure to comply with its duty to properly train Defendant Cranford,

                its commercial motor vehicle driver.


                       WHEREFORE Plaintiff prays for judgment against Defendant BestDrive, LLC

                Company, Inc. in a sum in excess of Fifty Thousand Dollars ($50,000) exclusive of costs and

                interest, as is fair and reasonable to compensate plaintiff for his injuries, and for such other relief

                this Court deems just and proper under the circumstances.




                                                               Respectfully Submitted,

                                                               LIESER LAW FIRM, LLC
                                                       By:     Is/ Shaun M. Lieser
                                                               Shaun M. Lteser, IL #6295198
                                                               1034 S. Brentwood Blvd. PH-1C
                                                               Saint Louis, Missouri 63117
                                                               Pb: (314) 878-3200
                                                               Fx: (314) 732-1402
                                                               E-mail: shaun®fieserlawfirm.com


                                                               ICEEFE, KEEFE & UNSELL, P.C.

                                                       By:     /s/ Thomas Q. Keefe, DI
                                                               Thomas Q. Keefe, III, IL #6294376
                                                               #6 Executive Woods Court
                                                               Belleville, Illinois 62226
                                                               Pb: (618) 236-2221
                                                               Fx: (618) 236-2194
                                                               Primary E-mail: tiffany@tqkeefe.com
                                                               Secondary E-mail: keefetragmail.com




                                                                  20




20 of 20                                                                                                                  9/18/2019, 11:20 AM
